United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, MANAGER
MICHIGAN METROPLEX PROCESSING &
DISTRIBUTION CENTER, Pontiac, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1519
Issued: December 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 2, 2015 appellant filed a timely appeal from a February 10, 2015 merit decision
and a May 7, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish back and left
foot injuries on March 28, 2014 while in the performance of duty; and (2) whether OWCP
properly denied appellant’s request for further merit review of her claim pursuant to 5 U.S.C.
§ 8128(a).

1

5 U.S.C. § 8101 et seq.

On appeal appellant contends that her supervisor delayed sending a report of her injury.
She stated that she should have filed a claim for recurrence of her August 20, 2013 injury (Form
CA-2a) instead of a claim for traumatic injury (Form CA-1).
FACTUAL HISTORY
On May 8, 2014 appellant, then a 52-year-old postal support employee mail processing
clerk, filed a claim for traumatic injury (Form CA-1) alleging that on March 28, 2014 she
sustained an injury when she picked up a tub of mail at work. Appellant’s supervisor,
controverted appellant’s claim, stating that appellant stated that she had recently missed work on
March 15, 2014 because she had been attacked by two men on a bus while on her way to work.
The supervisor did not receive notice of appellant’s March 28, 2014 injury until May 20, 2014.
Appellant disagreed with the history of injury provided by her supervisor and responded
that she only provided medical documentation regarding her March 28, 2014 injury. She alleged
that she had low back pain and aggravated her left foot fracture when she picked up a tub of mail
at work on that day.
In a May 8, 2014 letter, appellant’s supervisor stated that appellant did not report an
accident. The supervisor did not believe that appellant sustained a work-related injury on
March 28, 2014 as she only reported and provided documentation to the supervisor regarding the
March 15, 2014 assault. She noted that appellant also reported that she was stiff and sore due to
the March 15, 2014 incident.
In return to work instructions dated April 1, 2014, Dr. Roy C. Elrod, a family
practitioner, discharged appellant from care on that day. He advised that she could return to
work with no restrictions on April 4, 2014.
By letter dated June 10, 2014, OWCP notified appellant of the deficiencies of her claim
and afforded her 30 days to submit additional factual and medical evidence. It requested that the
employing establishment submit medical evidence, if appellant had been treated at its medical
facility.
Discharge instructions from the Detroit Receiving Hospital Emergency Room dated
April 1, 2014 indicated that appellant was evaluated by Dr. Elrod for chronic back and foot pain.
The instructions addressed her treatment plan and medications.
In a leave of absence notice dated April 15, 2014, Dr. Sayeed A. Khan, an internist,
advised that appellant was unable to return to work until further evaluation. In a transportation
disability certificate dated April 22, 2014, he indicated that appellant has been involved in a
motor vehicle accident on April 10, 2014. Dr. Kahn diagnosed acute cervicalgia with left upper
extremity radiculopathy and associated severe myofascial spasms, acute low back pain with left
lower extremity radiculopathy, sciatica, and possible herniated nucleus pulposus. He stated that
appellant required medical transport service and restricted her from certain activities from
April 15 to May 15, 2014. In a June 2, 2014 Family Medical Leave Act (FMLA) certification of
healthcare provider form, Dr. Khan reiterated his prior diagnoses and also diagnosed sacroiliitis
pain secondary to trauma on the left side, severe myofascial spasms, lumbago, lumbar

2

strain/sprain, and cervicogenic headaches. He related that appellant’s conditions commenced on
April 10, 2014 and prevented her from performing certain postal support employee clerk job
functions. Dr. Khan noted that it was medically necessary for her to miss work if she had
headaches and pain in her neck and arms.
On May 16, 2014 Dr. Joyce Patouhas, a podiatrist, provided a history of a large cart
rolling over appellant’s left foot at work. She noted her complaints of sharp, throbbing,
shooting, and tingling pain around her left foot. Dr. Patouhas provided appellant’s medical
history and examination findings. She diagnosed peripheral autonomic neuropathy, pain,
difficulty walking, and a crush injury of her foot.
In a report from St. John Hospital and Medical Center Emergency Room which contained
an illegible date, Dr. Ken Earl Kuper, III, Board-certified in emergency medicine, told appellant
not to return to work until she was released by a family or company physician. In discharge
instructions dated April 10, 2014, he provided no specific diagnosis. Dr. Kuper addressed
appellant’s follow-up care and medications.
In a July 21, 2014 decision, OWCP denied appellant’s claim, finding that the factual and
medical evidence was insufficient to establish that she sustained an injury on March 28, 2014
while in the performance of duty. It noted that she had failed to establish her claim as there were
inconsistencies in the evidence regarding her alleged injury. OWCP stated that appellant also
had failed to submit any medical evidence that established a diagnosed medical condition
causally related to the work injury or event.
On August 7, 2014 appellant requested a review of the written record by an OWCP
hearing representative. In a July 22, 2014 letter, she described her back injury as occurring at
work on March 28, 2014 when she lifted a tub, and swiped, expedited, and sorted mail.
Appellant noted that, after trying to lift tubs for a third time, her back went out. She stated that
she verbally reported her injury to several supervisors on duty that night, but that she could not
file a written report until she returned to work on April 4, 2014. Appellant alleged that her
supervisor refused to file the report and did not give her any documents until May 20, 2014. She
claimed that her March 28, 2014 injury was caused by overwork on a cracked foot and
repeatedly being misused as an employee. Appellant stated that she had not reported an assault.
In an April 24, 2014 report, appellant’s physical therapist addressed the treatment of
appellant’s back and lower extremities.
In a June 5, 2014 FMLA certification of healthcare provider form, Dr. Patouhas stated
that appellant’s peripheral autonomic neuropathy, left foot pain, difficulty with walking, and a
crush foot injury commenced on August 20, 2013. Appellant was incapacitated from March 28,
2015 to an unknown date due to her conditions. Dr. Patouhas related that appellant could not
return to work until her back and left foot pain were at a manageable level. On August 12, 2014
she reported that appellant’s primary care physician and neurologist had not released her to
return to work.
In a July 17, 2014 physician activity status report, Dr. Peter E. Biglin, a Board-certified
physiatrist, diagnosed lumbar sprain and released appellant to return to regular work on that day.

3

In an August 13, 2014 therapy request form, Dr. Khan ordered continued physical
therapy to treat appellant’s lumbago, lumbar disc displacement, and lumbar radiculopathy.
On October 16, 2014 Dr. Vaqar K. Siddiqui, a Board-certified neurologist, advised that
appellant was totally disabled from work through November 17, 2014. In a November 13, 2014
report, he noted that she was totally disabled from work through November 24, 2014.
In a January 6, 2015 letter, appellant stated that she should have filed a Form CA-2a
alleging a recurrence of her August 20, 2013 injury rather than a Form CA-1.2
In a February 10, 2015 decision, an OWCP hearing representative affirmed the July 21,
2014 decision. She found that the factual and medical evidence was insufficient to establish the
claim. The hearing representative found that appellant had not established a factual basis for her
claim and that the medical evidence failed to establish a causal relationship between a diagnosed
medical condition and an alleged incident.
By letter dated March 11, 2015, appellant requested reconsideration. She referenced her
August 20, 2013 left foot injury and contended that on March 28, 2014 she aggravated this injury
and also sustained a back injury at work.
In both an undated report and a February 4, 2015 report, Dr. Louis N. Radden, an
orthopedic surgeon, noted April 10, 2014 as the date of accident. He diagnosed appellant as
having displaced “cervical intervert disc” and other syndromes affecting the cervical spine.
Dr. Radden advised that she was disabled for work from February 4 to March 18, 2015. He
opined that appellant was disabled from performing housework, driving, and attendant care
during the same period.
In a May 7, 2015 decision, OWCP denied further merit review of appellant’s claim. It
found that the evidence submitted was irrelevant or immaterial.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within applicable time limitations;
that an injury was sustained while in the performance of duty as alleged; and that any disability
and/or specific condition for which compensation is claimed are causally related to the

2

The Board notes that appellant appealed OWCP’s decision denying further merit review of its denial of her
traumatic injury claim under File No. xxxxxx469 which alleged that she sustained a left foot injury at work on
August 20, 2013. Appellant’s appeal has been assigned Docket No. 15-1383.
3

Id.

4

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.6
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.7
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.8
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met his or her burden of proof to establish the occurrence
of an injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Circumstances such as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement
in determining whether a prima facie case has been established.9
ANALYSIS -- ISSUE 1
The Board finds that appellant has failed to meet her burden of proof to establish a
traumatic injury claim, as alleged.
Appellant filed her claim on May 8, 2014. She alleged that she sustained a traumatic
injury to her back and left foot on March 28, 2014 while lifting a tub of mail in the performance
of duty. Appellant’s statement that she sustained a traumatic injury on March 28, 2014, although
entitled to great weight, is contradicted by her supervisor’s statements and the medical evidence.
Appellant asserted that she verbally reported her injuries to several supervisors on
March 28, 2014, but that she could not file a written report until she returned to work on
April 4, 2014. She further asserted that her supervisor refused to file an injury report and
delayed giving her the appropriate documents until May 20, 2014. However, appellant’s
supervisor stated that she did not receive notice of appellant’s injury until May 20, 2014. She
noted that she had received documentation from appellant on March 18, 2014 about missing
4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, id.

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

T.H., 59 ECAB 388 (2008).

8

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

9

Betty J. Smith, 54 ECAB 174 (2002).

5

work that day as a result of being assaulted by two men on a bus while on her way to work on
March 15, 2014. The supervisor stated that appellant told her that she was stiff and sore due to
this incident. While appellant denied her supervisor’s allegation that she had reported a
March 15, 2014 assault, she failed to establish that she had timely reported the March 28, 2014
incident to her supervisor. The Board finds that the supervisor’s statements cast serious doubt on
whether the March 28, 2014 incident occurred as alleged.
The record contains medical reports which indicated that appellant had received medical
treatment contemporaneous to the claimed incident, but none of the reports provide March 28,
2014 as the date of injury. Moreover, the medical evidence of record does not contain a history
of injury consistent with appellant’s description of the alleged work incident. On May 16 and
June 5, 2014 Dr. Patouhas noted that appellant injured her left foot on August 20, 2013 when a
large cart rolled over it. Dr. Khan’s reports addressed appellant’s cervical, left upper and lower
extremities, and back conditions, and work capacity, however, he stated that her conditions
commenced on April 10, 2014, the day she was involved in a motor vehicle accident.
The Board finds that appellant has not provided evidence sufficient to establish that the
March 28, 2014 incident occurred at work, as alleged.10 Appellant has not met her burden of
proof to establish any employment-related conditions.11 As such, it is unnecessary to address the
medical evidence regarding causal relationship.12
On appeal appellant contends that her supervisor delayed sending a report of her injury
and that she should have filed a Form CA-2a alleging a recurrence of her August 20, 2013 injury
instead of a Form CA-1. As discussed, she did not submit sufficient evidence to establish that
the March 28, 2014 incident occurred as alleged. Accordingly, appellant failed to establish fact
of injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128 of FECA,13
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.14 To be entitled to a merit review of an OWCP decision denying or
10

T.M., Docket No. 13-1997 (issued February 11, 2014).

11

See S.P., 59 ECAB 184 (2007); Michael A. Danowski, 34 ECAB 706 (1983).

12

Alvin V. Gadd, supra note 6.

13

Supra note 1. Under section 8128 of FECA, the Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
14

20 C.F.R. § 10.606(b)(3).

6

terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.15 Section 10.608(b) of the implementing regulations state that any
application for review that does not meet at least one of the requirements listed in 20 C.F.R.
§ 10.606(b)(3) will be denied by OWCP without review of the merits of the claim.16
ANALYSIS -- ISSUE 2
In support of her March 11, 2015 request for reconsideration, appellant neither
demonstrated that OWCP erroneously applied or interpreted a specific point of law, nor did she
advance a relevant legal argument not previously considered by OWCP. She submitted
Dr. Radden’s February 4, 2015 report which provided a date of injury as April 10, 2014, found
that appellant had displaced “cervical intervert disc” and other syndromes affecting the cervical
spine, and opined that she was totally disabled from work and personal activities from
February 4 to March 18, 2015. This evidence, while new, is irrelevant to the issue of whether
fact of injury has been established. Dr. Radden did not attribute appellant’s diagnosed conditions
and disability to a March 28, 2014 incident which she claimed had caused or contributed to her
back and left foot conditions. The submission of evidence or argument that does not address the
particular issue involved does not constitute a basis for reopening a case.17
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish back
and left foot injuries on March 28, 2014 while in the performance of duty. The Board further
finds that OWCP properly denied her request for further merit review of her claim pursuant to
5 U.S.C. § 8128(a).

15

Id. at § 10.607(a).

16

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

17

R.M., 59 ECAB 690 (2008); Betty A. Butler, 56 ECAB 545 (2005).

7

ORDER
IT IS HEREBY ORDERED THAT the May 7 and February 10, 2015 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 22, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

